EXHIBIT 10.58

PERCEPTRON, INC.

FIRST AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT FOR TEAM MEMBERS

 

THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Award Agreement”) is made
effective as of __________________ (the “Grant Date”), between Perceptron, Inc.,
a Michigan Corporation (hereinafter called the “Corporation”), and
__________________, hereinafter referred to as the “Grantee.”  Capitalized terms
not otherwise defined herein shall have the same meanings as in the Perceptron,
Inc. First Amended and Restated 2004 Stock Incentive Plan, as may be amended
from time to time (the terms of which are hereby incorporated by reference and
made a part of this Award Agreement) (the “Plan”).

1.

Grant of the Performance Share Units.  Subject to the terms and conditions of
the Plan and the additional terms and conditions set forth in this Award
Agreement, the Corporation hereby grants to the Grantee ____________________
(the “Target Number”) of performance share units (hereinafter called the
“Performance Share Units”), which shall be adjusted based on the achievement of
performance measures set forth in Exhibit A (the “Performance Measures”). The
maximum number of Performance Share Units that may be received by the Grantee
pursuant to this Award Agreement shall be _____% of the Target Number. The
Performance Share Units shall vest and become nonforfeitable in accordance with
Section 2 hereof. In the event of any conflict between the Plan and this
Agreement, the terms of the Plan shall control, it being understood that
variations in this Agreement from terms set forth in the Plan shall not be
considered to be in conflict if the Plan, whether explicitly or implicitly,
permits such variations.

2.

Restriction Period.

(a)  The Performance Share Units subject to this Award Agreement are restricted
from transfer until the restrictions lapse.  Subject to the Grantee’s
termination of employment or services with the Corporation or a Subsidiary, as
described in Section 3, below, the Performance Share Units shall vest in
tranches as follows: 33-1/3% based upon the achievement of performance measures
for plan year ______ (“Tranche 1”), 33-1/3% based upon the achievement of
performance measures for plan year ______ (“Tranche 2”), 33-1/3% based upon the
achievement of performance measures for plan year ______ (“Tranche 3”)
(individually, or in the aggregate, a “Restriction Period”).  Upon the lapse of
the restrictions and subject to the tax withholding requirements described in
Section 23 below, each vested Performance Share Unit shall be settled in the
form of one share of the Corporation’s Common Stock.  

(b)  Notwithstanding the provisions of Section 2(a), in the event of a Change in
Control, the Target Number of Performance Share Units under any unforfeited and
unvested tranche of this Award Agreement at the closing or completion of the
Change in Control (the “Unvested Target Award”) shall vest in accordance with
the following:

(i) In the event that a successor corporation (or the parent or a subsidiary
thereof or the parent of the Corporation following a reverse triangular merger)
refuses to assume or substitute for the Unvested Target Award, the Unvested
Target Award at the closing or completion of the Change of Control shall become
100% vested and nonforfeitable and all restrictions shall lapse, subject to the
tax withholding requirements;

(ii)  If the Grantee’s employment or service is terminated without “Cause” or,
if the Grantee is a party to a written severance agreement with the Corporation
or Subsidiary, by the Grantee for “Good Reason” (as defined in such agreement as
in effect from time to time), which termination occurs in connection with or
after the occurrence of a Change in Control, but not more than three years
thereafter (each of the foregoing, a “Change in Control Termination”), the
Target Number of Performance Share Units under any Unvested Target Award at the
time of such termination shall become 100% vested and nonforfeitable and all
restrictions shall lapse, subject to the tax withholding requirements; and

(iii)  If a successor corporation (or the parent or a subsidiary thereof or the
parent of the Corporation following a reverse triangular merger) assumes or
substitutes for the Target Number of Performance Share Units and the Change of
Control does not result in a Change of Control Termination, subject to Section 3
below, each tranche of the Unvested Target Award shall vest and all restrictions
shall lapse, subject to tax withholding requirements, on the date set forth
below (each which date shall be deemed to be “Determination

 

 

--------------------------------------------------------------------------------

 

Date”), assuming the Performance Measures for that tranche had been met at the
target level, regardless of whether the Performance Measures are met:

Tranche 1

_________________

Tranche 2

_________________

Tranche 3

_________________

(iv) For purposes of this Section 2(b), “Cause” means (A) if the Grantee is a
party to a written severance agreement with the Corporation or Subsidiary,
“Cause” as defined in such agreement, as in effect from time to time, and (B) in
all other cases, (i) personal dishonesty in connection with the performance of
services for the Corporation, (ii) willful misconduct in connection with the
performance of services for the Corporation, (iii) conviction for violation of
any law involving imprisonment that interferes with performance of duties or
moral turpitude, (iv) repeated and intentional failure to perform stated duties,
after written notice is delivered identifying the failure, and it is not cured
within 10 days following receipt of such notice, (v) breach of a fiduciary duty
to the Corporation, or (vi) breach of the Proprietary Information and Invention
Agreement or, to the extent executed by the Grantee, the Perceptron Executive
Agreement Not to Compete.

(v) Plan year ____ is from ____________ to ______________, plan year _____ is
from ____________ to _____________ and plan year ____ is from ____________ to
____________.

3.

Termination.  Except as described in Section 2, if the Grantee’s employment or
services are terminated for any reason prior to any Determination Date, the
Grantee’s right to the Performance Share Units subject to the tranches of this
Award Agreement tied to those Determination Dates and still subject to a
Restriction Period automatically shall terminate and be forfeited by the
Grantee.  The Committee retains the right to accelerate or waive restrictions on
Performance Share Units covered by this Award Agreement.

4.

Securities Laws.  The Corporation may require the Grantee to make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Award Agreement.  Anything to the contrary herein notwithstanding, the
granting of the Performance Share Units hereunder shall be subject to such
compliance with federal and state laws, rules and regulations applying to the
authorization, issuance or sale of securities, and applicable stock exchange
requirements, as the Corporation deems necessary or advisable.

5.

Transferability.  This Award and the Performance Share Units subject to this
Award may not, at any time, be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition complies with the provisions of this
Award Agreement and the terms of the Plan.  

6.

Disputes. As a condition of the granting of the Performance Share Units granted
hereby, the Grantee and the Grantee’s successors and assigns agree that any
dispute or disagreement which shall arise under or as a result of this Award
Agreement shall be determined by the Committee in its sole discretion and
judgment and that any such determination and any interpretation by the Committee
of the terms of this Award Agreement shall be final and shall be binding and
conclusive for all purposes.

7.

Adjustments.  In the event of any stock dividend, subdivision or combination of
shares, reclassification, or similar transaction affecting the shares covered by
this Award, determined by the Committee to be covered by this Section 7, a
proposed dissolution or liquidation of the Corporation, a merger of the
Corporation with or into another corporation where the Corporation is not the
surviving corporation, but its stock is exchanged for the stock of the parent
Corporation of the other party to the merger, the sale of substantially all of
the assets of the Corporation, the reorganization of the Corporation or other
similar transaction determined by the Committee to be covered by this Section 8,
a proposed spin-off or a transfer by the Corporation of a portion of its assets
resulting in the employment of the Grantee by the spin-off entity or the entity
acquiring assets of the Corporation, the rights of the Grantee shall be as
provided in Article 9 of the Plan and any adjustment therein provided shall be
made in accordance with Article 9 of the Plan.

8.

No Stockholder Rights Prior to Issuance of Shares.  

2

--------------------------------------------------------------------------------

 

(a) The Grantee shall have no rights of a stockholder with respect to the
Restricted Stock Units granted under this Award Agreement until share
certificates for shares of Common Stock are issued as provided in Section 2
above.

(b) The Grantee shall not be entitled to any cash dividends or Dividends
Equivalents (as defined in the Plan) with respect to the Performance Share
Units.  Grantee’s stockholder rights arise only after the lapse of the
applicable Restriction Period and the achievement of the applicable Performance
Measures when the associated Performance Share Units are settled in shares of
the Corporation’s Common Stock, commencing on the date on which the stock
certificate is issued (or book entry representing such shares has been made and
such shares have been deposited with the appropriate book-entry custodian)
evidencing the issuance of Common Stock pursuant to this Award Agreement.

9.

No Guarantee of Employment.  Nothing contained in this Award Agreement or in the
Plan, nor any action taken by the Corporation or the Committee, shall confer
upon the Grantee any right with respect to continuation of Grantee’s employment
or other service to the Corporation or any Subsidiary, nor interfere in any way
with the right of the Corporation or any Subsidiary to terminate Grantee’s
employment or other service at any time, and if Grantee is an employee, the
Grantee’s employment is and shall remain employment at will, except as otherwise
specifically provided by law or in an employment agreement between the Grantee
and the Corporation.

10.

Notices.  Every notice relating to this Award Agreement shall be in writing and
if given by mail shall be given by registered or certified mail with return
receipt requested. All notices to the Corporation shall be delivered to the
Secretary of the Corporation at the Corporation's headquarters or addressed to
the Secretary of the Corporation at the Corporation's headquarters. All notices
by the Corporation to the Grantee shall be delivered to the Grantee personally
or addressed to the Grantee at the Grantee’s last residence address as then
contained in the records of the Corporation or such other address as the Grantee
may designate. Either party by notice to the other may designate a different
address to which notices shall be addressed. Any notice given by the Corporation
to the Grantee at the Grantee’s last designated address shall be effective to
bind any other person who shall acquire rights hereunder.

11.

Limitation on Obligations.  The Corporation’s obligation with respect to the
Performance Share Units granted hereunder is limited solely to the delivery to
the Grantee of Common Stock on the date when such shares are due to be delivered
hereunder, and in no way shall the Corporation become obligated to pay cash in
respect of such obligation.  This Award Agreement shall not be secured by any
specific assets of the Corporation or any Subsidiaries, nor shall any assets of
the Corporation or any Subsidiaries be designated as attributable or allocated
to the satisfaction of the Corporation’s obligations under this Award
Agreement.  In addition, the Corporation shall not be liable to the Grantee for
damages relating to any delays in issuing the stock certificates to the Grantee
(or Grantee’s designated entities), any loss of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

12.

Code Section 409A.  This Award and the Performance Share Units granted hereunder
are intended to be exempt from, or in compliance with, Code Section 409A, and
this Award Agreement is to be construed accordingly.

13.

Foreign Law Restrictions.  Notwithstanding anything herein to the contrary, the
Corporation’s obligations to deliver Common Stock pursuant to a Performance
Share Unit granted hereunder is subject to compliance with the laws, rules and
regulations of any foreign nation applying to the authorization, issuance or
sale of securities, providing of compensation, transfer of currencies and other
matters, as may apply to the Grantee, if a resident of a foreign nation.  To the
extent that the Corporation is restricted in accordance with such foreign laws
from delivering shares of Common Stock to the Grantee as would otherwise be
provided for in this Agreement, the Corporation shall be released from such
obligation and shall not be subject to the claims of the Grantee hereunder with
respect hereto.

14.

Governing Law.  Except to the extent governed by applicable federal law, the
validity, interpretation, construction and performance of this Award Agreement,
shall be governed by the laws of the State of Michigan without regard to its
choice of law rules.

15. Clawback Policy. Any shares of Common Stock issued to Grantee in settlement
of the Performance Share Units shall be subject to the Corporation's recoupment
policy, as in effect from time to time, if any, applicable provisions of this
Award Agreement shall be deemed superseded by and subject to the terms and
conditions of such policy from and after the effective date thereof, and
Grantee's consent shall not be required to an

3

--------------------------------------------------------------------------------

 

amendment to this Award Agreement that is deemed necessary by the Corporation to
ensure compliance with such policy.

16.

Award Agreement Subject to Plan.  The Award Agreement shall be subject to all
terms and provisions of the Plan, to the extent applicable to the Performance
Share Units granted hereunder.  In the event of any conflict between this Award
Agreement and the Plan, the terms of the Plan shall control, it being understood
that variations in this Award Agreement from terms set forth in the Plan shall
not be considered to be in conflict if the Plan permits such variations.

17.

Counterparts. This Award Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

18.

Captions. The captions to the sections and subsections contained in this Award
Agreement are for reference only, do not form a substantive part of this Award
Agreement and shall not restrict or enlarge substantive provisions of this Award
Agreement.

19.

Parties in Interest. This Award Agreement shall bind and shall inure to the
benefit of the parties hereto, their respective permitted successors and
assigns.

20.

Complete Agreement.  This Award Agreement shall constitute the entire agreement
between the parties hereto and shall supersede all proposals, oral or written,
and all other communications between the parties relating to the subject matter
of this Award Agreement.

21.

Modifications.  The terms of this Award Agreement cannot be modified except in
writing and signed by each of the parties hereto.

22.

Severability. In the event that any one or more of the provisions of this Award
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.  

23.

Payment of Taxes  Upon the lapse of each Restriction Period, the Grantee
authorizes the Corporation to withhold a sufficient number of shares from the
vested portion of the Grantee’s Award, with such shares being valued at Fair
Market Value on the date the applicable Restriction Period lapses, to satisfy
the Grantee’s then applicable withholding obligations for income and employment
taxes associated with the then vested portion of the Award.  In the alternative,
the Grantee may elect to authorize the Corporation to withhold from the
Grantee’s cash compensation or tender a sufficient amount of cash to the
Corporation to satisfy the Grantee’s income and employment tax withholding
obligations, or a combination of two or more of the aforementioned three
methods.  The Corporation is not authorized to withhold more than is necessary
to satisfy the Grantee’s established tax withholding requirements for federal,
state and local obligations in connection with the vesting of any portion of the
Award.  Once the tax withholding requirements have been satisfied, the
Corporation shall deliver a stock certificate to the Grantee evidencing the
shares of Common Stock then issued under the Award, adjusted, if applicable, for
shares withheld to satisfy the Grantee’s tax withholding obligations.  The
Grantee is hereby advised to seek his or her own tax counsel regarding the
taxation of the grant of Performance Share Units made hereunder.  The
Corporation and its agents have not and are not providing any tax advice to the
Grantee.

 

[Continued on next page.]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation has caused the Award to be granted pursuant
to this Award Agreement on the Grant Date.

 

PERCEPTRON, INC.

 

By:  

Name:

Title:

*************************************************************

ACKNOWLEDGEMENT

By signing below, the Grantee acknowledges and agrees that:

•

A copy of the Plan and the Plan’s Prospectus have been made available to the
Grantee;

•

The Grantee has read and understands and accepts the conditions place on the
Performance Share Units, including the tax withholding requirements; and

•

If the Grantee does not return a signed copy of this Award Agreement to the
address shown below not later than 30 days after the Grant Date, the Performance
Share Units will be forfeited and the Award Agreement will terminate and be of
no further force or effect.

 

Perceptron, Inc.

Attention: President

47827 Halyard Drive

Plymouth, MI 48170

 

GRANTEE

 

 

Printed Name:____________________

Date: ____________________________

5